Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 9 December 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 5, “remainis” should be changed to “remains”.
In line 6, “(37()” should be changed to “(37)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main cutting edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the secondary cutting edge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear whether “the secondary cutting edge” refers to one of the “one or two cutting edges” or to a different, previously unclaimed cutting edge.
Claim 16 recites the limitation "a depression" in lines 1-2.  However, the limitation “a depression” already has antecedent basis in claim 1, making it unclear whether this refers to the same depression or a different depression.
Claim 17 recites the limitation "a depression" in line 2.  However, the limitation “a depression” already has antecedent basis in claim 1, making it unclear whether this refers to the same depression or a different depression.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shallenberger (US 5,816,754).
Regarding claim 1, Shallenberger discloses a deep hole drill 10 comprising a drill head 14, the drill head having an axis of rotation A, a drilling diameter D and one or two cutting edges 45, a rake face 40 being associated with each cutting edge, characterised in that at least one depression 42 is incorporated in the rake face, wherein a narrow 
Regarding claim 3, Shallenberger discloses that the deep hole drill 10 is a double-lip drill having two rake faces 40.
Regarding claim 5, Shallenberger discloses that a cross section of the at least one depression 42 in a sectional plane (in the plane as seen in figure 6) which extends orthogonally to the cutting edge is at least partially curved (see figure 6).
Regarding claim 7, Shallenberger discloses that the at least one depression 42 in a sectional plane (in the plane as seen in figure 6) which extends orthogonally to the cutting edge has the shape of a circular arc (see figure 6).
Regarding claim 9, Shallenberger discloses that a cross section of the at least one depression 42 in a sectional plane (the plane parallel to face 40) which extends parallel to the cutting edge is at least partially curved (see figure 4).
Regarding claim 10, Shallenberger discloses that a cross section of the at least one depression 42 in a sectional plane (the plane parallel to face 40) which extends parallel to the cutting edge is composed of straight and curved portions (see figure 4).
Regarding claim 11, Shallenberger discloses that the at least one depression in a sectional plane (the plane parallel to face 40) which extends parallel to the cutting edge has the shape of a circular arc (depression 42 has the shape of a circular arc at least at the end portions).
Regarding claim 16, Shallenberger discloses that a depression 42 is assigned to the inner portion of the cutting edge 45 (see figure 4).
Regarding claim 17, Shallenberger discloses that a depression 42 is assigned to the outer portion of the cutting edge (see figure 4).

Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheer et al. (US 6,030,155).
Regarding claim 1, Scheer et al. discloses a deep hole drill (various embodiments) comprising a drill head 14, the drill head having an axis of rotation 34, a drilling diameter and one or two cutting edges 70’/70’’, a rake face 84 being associated with each cutting edge, characterised in that at least one depression 104/106 is incorporated in the rake face, wherein a narrow strip 80 of the rake face remains between an edge of the depression and a main cutting edge 70’/70’’ and between the edge of the depression and a secondary cutting edge 70’’’ (on cutting crowns 110’/110’’, see figures 8a and 8b).
Regarding claim 3, Scheer et al. discloses that the deep hole drill is a double-lip drill having two rake faces 84.
Regarding claim 5, Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends orthogonally to the cutting edge is at least partially curved (see figures 9a and 9b).
Regarding claim 6, Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends orthogonally to the cutting edge is composed of straight and curved portions (see figure 9a).
Regarding claim 7, Scheer et al. discloses that the at least one depression 104 in a sectional plane which extends orthogonally to the cutting edge has the shape of a circular arc (see figure 9b).
Regarding claim 8, Scheer et al. discloses that a cross section of the at least one depression 106 in a sectional plane which extends parallel to the cutting edge has the shape of a rectangle or a trapezoid (see figures 10e-10h).
Regarding claim 9, Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends parallel to the cutting edge is at least partially curved (see figures 10a-10d).
Regarding claim 10, Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends parallel to the cutting edge is composed of straight and curved portions (see figure 10b).
Regarding claim 11, Scheer et al. discloses that the at least one depression 104 in a sectional plane which extends parallel to the cutting edge has the shape of a circular arc (see figure 10d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzel (US 7,296,953) in view of Shallenberger (US 5,816,754).
Regarding claims 1, 2, and 15, Kuenzel discloses a deep hole drill 10 comprising a drill head 1, the drill head having an axis of rotation, a drilling diameter and one or two cutting edges (on cutting plate 5), a rake face (see figures 1 and 4) being associated with each cutting edge characterized in that the deep hole drill is a single-lip drill having a rake face, and characterized in that it comprises a chip divider (see figure 4) which divides the cutting edge into an inner portion and an outer portion.
Kuenzel does not disclose at least one depression is incorporated in the rake face, wherein a narrow strip of the rake face remains between an edge of the depression and a main cutting edge and between the edge of the depression and a secondary cutting edge.  Shallenberger teaches the use of a deep hole drill 10 comprising a drill head 14 having a cutting insert 30 with a first cutting edge 45, a rake face 40 being associated with the cutting edge, and a depression 42 incorporated in the rake face, wherein a narrow strip of the rake face remains between an edge of the depression and a main cutting edge 45 and between the edge of the depression and a secondary cutting edge 47, all for the purpose of providing a mechanism for breaking chips during a drilling operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have replaced the cutting insert in the deep hole drill of Kuenzel with the cutting insert having a chip-breaking depression as taught by Shallenberger in order to prevent chips from clogging the drill during a drilling operation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,030,155).
Regarding claim 4, Scheer et al. discloses that a cross section of the at least one depression in a sectional plane (see figure 9a) which extends orthogonally to the cutting edge has the shape of an isosceles or non-isosceles triangle (as seen in figure 9a, the depressions 104 essentially have a shape of an uneven triangle in this plane).  Scheer et al. does not disclose that the depressions are fully in the shape of an uneven triangle.  However, it would have been an obvious matter of design choice to make the depressions of whatever form or shape was desired or expedient, in this case in the shape of an uneven triangle with angled corners, for the purpose of providing a desired chip cut and chip flow.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,030,155) or Shallenberger (US 5,816,754).
Regarding claims 12 and 13, Scheer et al. or Shallenberger disclose the invention substantially as claimed, but neither Scheer et al. nor Shallenberger disclose that a distance between an edge of the depression and the cutting edge is at least 0.05 mm, or that a distance between the edge of the depression and the secondary cutting edge is at least 0.05 mm.  However, it would have been an obvious matter of design choice to have selected the drill to be a desired size for the purpose of drilling a hole of a desired size (noting that a large enough drill would have the required dimensions), 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shallenberger (US 5,816,754) in view of Krenzer (US 5,967,710).
Regarding claim 14, Shallenberger discloses the invention substantially as claimed, except Shallenberger does not disclose that two or more depressions are arranged along the cutting edge.  Krenzer teaches the use of a drill 1 with a cutting insert 3 comprising a cutting edge 8 with a rake face 13 having several chip breaker depressions 14 arranged along the cutting edge for the purpose of providing additional chip breakage during a drilling operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the cutting insert of Shallenberger with three chip breakers as taught by Krenzer in order to provide even shorter chips during a drilling operation, thereby further preventing clogging of the drill.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,030,155) or Shallenberger (US 5,816,754) in view of Krenzer (US 5,873,683).
Regarding claim 18, Scheer et al. or Shallenberger disclose the invention
substantially as claimed, except neither Scheer et al. nor Shallenberger et al. disclose that the drill head is completely or partially provided with a hard material coating. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        17 March 2022